DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371, of PCT International Application No. PCT/US2015/018170, filed February 27, 2015, designating the United States and published in English, which claims the benefit of U.S. Provisional Application Serial No. 61/946,704, filed February 28, 2014, U.S. Provisional Application Serial No. 61/975,881, filed April 6, 2014 and U.S. Provisional Application Serial No. 61/980,278, filed April 16, 2014.	
Status
This Office Action is in response to Applicants Amendment and Remarks filed on March 9, 2021 in which Claims 1-15, 17-24, 26-136, 151 and 152 are cancelled and Claim 25 has been amended to change the breathe of the claim.  Claims 16, 25 and 137-150 are pending in the instant application.  Claims 16 and 137-144 are withdrawn from consideration as being drawn to non-elected inventions.  Claims 25 and 145-150 will be examined on the merits herein.

The following ground of rejection of record in the previous Office Action are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 25 and 145-150 are rejected under 35 U.S.C. 103 as being unpatentable over Pavinatto et al (“interaction of O-acylated chitosans with biomembrane models: Probing the effects from hydrophobic interactions and hydrogen bonding”, Colloids and Surfaces B: Biointerfaces 114 (2014) pages 53-59, provided with the PTO-892 dated 12/06/2019) in view of Neamnark et al (“Electrospinning of hexanoyl chitosan”, Carbohydrate Polymers, No. 66, (2006), pages 298-305, provided with the PTO-892 dated 12/14/2020) and  Filee et al (US Publication No. 2014/0046236 Al, provided with the IDS dated 8/23/2016).
	Applicants claim a barrier membrane comprising electrospun chitosan nanofibers that are reversibly acylated by exposing the chitosan nanofibers to an acylating catalyst selected from the group consisting of pyridine, 4-dimethylamino-pyridine (DMAP), triethylamine, diisopropylethylamine (DIPEA), lutidine, aluminum chloride, aluminum trifluoride, triphenylphosphine, tributylphosphine, and combinations thereof and an acyl chloride, symmetric or mixed acid anhydride, vinyl ester, cyanomethyl ester, S-phenyl thioester, piperidino ester, pyrid-3-yl ester, 4-nitrophenyl ester, 2,4,6-trichlorophenyl ester, 2,3,4,5,6- pentachlorophenyl ester, 2,3,4,5,6-pentafluorophenyl ester, phtalimido ester, succinimido ester, 4-oxo-3 ,4-dihydrobenzotriazin-3-yl ester, benzotriazolyl ester, and combinations thereof.
The Pavinatto et al reference discloses chitosan membrane interactions wherein the chitosan is selected as O,O’-diacetylchitosan and/or 0,0’-dipropionylchitosan (see abstract), thus showing that membranes comprising O-acylated chitosan compounds is known in the art.
The instantly claimed barrier membrane comprising electrospun chitosan nanofibers differs from the chitosan membrane disclosed in the Pavinatto et al reference by amending independent Claim 25 to recite the claim in the form of a product-by-process claim, whereby Claim 25 recite exposing the chitosan nanofiber to an acylating catalyst such as pyridine and an acylating agent such as an acyl chloride.
However, such a procedure is well known in the art as disclosed in the Neamnark et al reference wherein the reference discloses electrospinning of hexanoyl chitosan fibers (see title) wherein an ultrafine hexanoyl chitosan fibers were successfully prepared by electrospinning of hexanoyl chitosan solutions in chloroform (see abstract).  The ultrafine hexanoyl chitosan fibers disclosed in the Neamnark et al reference falls within the meaning of chitosan nanofibers as recited in the instant claims.  Also see the chemical equation disclosed at the top of page 300 of the Neamnark et al reference as follows:

    PNG
    media_image1.png
    261
    564
    media_image1.png
    Greyscale

which clearly shows a chitosan being exposed to an acyl chloride and pyridine to prepare hexanoyl chitosan.  The acyl chloride and pyridine disclosed in the Neamnark et al reference embraces the acyl chloride and pyridine recited in instant Claim 25, which suggests that the ultrafine hexanoyl chitosan being reversibly surface acylated in view of the exposure to acyl chloride and pyridine.  The pyridine disclosed in the Neamnark et al reference also embraces the hydrophilic solvent recited in Claims 146-149.
The Filee et al publication discloses chitosan nanofiber membrane being formed by electrospinning chitosan in specific chitosan solutions such as in acetic acid or in trifluoroacetic acid, whereby the trifluoroacetic acid embraces the trifluoroacetic acid recited in instant Claim 145.
One of ordinary skill in this art would be motivated to combine the teaching of the Pavinatto et al reference with the teaching of the Filee et al publication and Neamnark et al reference to reject the instant claims since each of the references disclose acylated chitosan compounds having membrane applications.
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One having ordinary skill in the art would have been motivated to employ the product of the prior art with the expectation of obtaining a desired result because the skilled artisan would have expected the analogous materials to react similarly.
.
Response to Arguments
Applicant's arguments filed March 9, 2021 have been fully considered but they are not persuasive. Applicants argue against the rejection on the ground that the Nearmnark et al reference does not disclose surface acetylation of nanofibers; rather, Neamnark et al only teaches electrospinning of acylated chitosan (i.e., hexanoyl chitosan).  This argument is not persuasive since the Nearmnark et al reference does disclose ultrafine hexanoyl chitosan fibers being electrospun, whereby the preparation of hexanoyl chitosan include exposing chitosan to an acyl chloride and pyridine, which embraces the electrospun chitosan nanofibers being reversibly surface acylated as recited in the instant claims.  The Pavinatto et al reference is disclosed to show that membranes comprising O-acylated chitosan compounds is known in the art.  The Filee et al publication discloses chitosan nanofiber membrane being formed by electrospinning chitosan in specific chitosan solutions such as in acetic acid or in trifluoroacetic acid, whereby the trifluoroacetic acid embraces the trifluoroacetic acid recited in instant Claim 145.  
	Accordingly, the rejection of Claims 25 and 145-150 under 35 U.S.C. 103 as being unpatentable over Pavinatto et al (“interaction of O-acylated chitosans with biomembrane models: Probing the effects from hydrophobic interactions and hydrogen bonding”, Colloids and Surfaces B: Biointerfaces 114 (2014) pages 53-59) in view of Neamnark et al (“Electrospinning of hexanoyl chitosan”, Carbohydrate Polymers, No. 66, (2006), pages 298-305) and Filee et al (US Publication No. 2014/0046236 A1) is maintained for the reasons of record.


Summary
	No claim has been allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am – 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see  HYPERLINK "http://pair-direct.uspto.gov/" http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623